 

Exhibit 10.4

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

FIFTH STREET ASSET MANAGEMENT INC.

 

Adopted as of November 4, 2014

 

 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article I DEFINITIONS AND OTHER MATTERS       Section 1.1.
Definitions 1 Section 1.2. Definitions Generally 3       Article II REGISTRATION
RIGHTS       Section 2.1. Demand Registration 4 Section 2.2. Piggyback
Registration 5 Section 2.3. Lock-Up Agreements 7 Section 2.4. Registration
Procedures 7 Section 2.5. Indemnification by the Company 10 Section 2.6.
Indemnification by Registering Covered Persons 11 Section 2.7. Conduct of
Indemnification Proceedings 12 Section 2.8. Contribution 12 Section 2.9.
Participation in Public Offering 13 Section 2.10. Other Indemnification 13
Section 2.11. Cooperation by the Company 13 Section 2.12. Parties in Interest 13
      Article III MISCELLANEOUS       Section 3.1. Term of the Agreement;
Termination of Certain Provisions; Amendment 14 Section 3.2. Governing Law 14
Section 3.3. Dispute Resolution 14 Section 3.4. Notices 16 Section 3.5.
Severability 17 Section 3.6. Specific Performance 17 Section 3.7. Assignment;
Successors 17 Section 3.8. No Third-Party Rights 17 Section 3.9. Section
Headings 17 Section 3.10. Execution in Counterparts 17       Appendix A Covered
Person Questionnaire 24

 

i

 

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into
as of November 4, 2014, by and among Fifth Street Asset Management Inc., a
Delaware corporation (together with any successors thereto, the “Company”), and
the Covered Persons (defined below) from time to time party hereto.

 

WHEREAS, the Covered Persons are holders of Class A Units (as defined below) of
Fifth Street Holdings L.P. (“Holdings”), which, subject to certain restrictions
and requirements, will be exchangeable at the option of the holder thereof for
the Company’s Class A common stock (the “Common Stock”); and

 

WHEREAS, the Company desires to provide the Covered Persons with registration
rights with respect to the Common Stock issued upon exchange of the Class A
Units into Common Stock and any other Common Stock they may otherwise hold from
time to time.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

 

Article I

DEFINITIONS AND OTHER MATTERS

 

Section 1.1.          Definitions. Capitalized terms used in this Agreement
without other definition shall, unless expressly stated otherwise, have the
meanings specified in this Section 1.1:

 

“Agreement” has the meaning ascribed to such term in the preamble.

 

“Beneficial owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

 

“Board” means the Board of Directors of the Company.

 

“Common Stock” has the meaning ascribed to such term in the preamble.

 

“Company” has the meaning ascribed to such term in the preamble.

 

“Class A Unit” means a Class A Unit of Holdings.

 

“Class B Common Share” means a Class B Common Share of the Company.

 

“Covered Company Stock” means, with respect to a Covered Person, such Covered
Person’s Common Stock.

 

“Covered Person” means those persons, other than the Company, who shall from
time to time be parties to this Agreement in accordance with the terms hereof
(including Permitted Transferees). A Covered Person shall cease to be a “Covered
Person” for purposes of this Agreement at such time as he, she or it ceases to
own any Class A Units or Common Stock.

 

 

 

 

“Demand Notice” has the meaning ascribed to such term in Section 2.1(a).

 

“Demand Registration” has the meaning ascribed to such term in Section 2.1(a).

 

“Dispute” has the meaning ascribed to such term in Section 3.3(a).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Exchange Agreement” means the exchange agreement dated as of or about the date
hereof among the Company, Holdings, and the limited partners of Holdings from
time to time party thereto, as amended from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Governmental Authority” means any national, local or foreign (including U.S.
federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.

 

“Holdings” has the meaning ascribed to such term in the recitals.

 

“Indemnified Parties” has the meaning ascribed to such term in Section 2.5.

 

“IPO” has the meaning ascribed to such term in Section 2.3.

 

“Lock-Up Period” has the meaning ascribed to such term in Section 2.3.

 

“Majority Holders” means holders of a majority of the Class B Common Shares on
the date of this Agreement.

 

“Permitted Transferee” means any transferee of the Common Stock after the date
hereof the transfer of which was permitted by the Amended and Restated Limited
Partnership Agreement of Holdings.

 

“Public Offering” means an underwritten public offering pursuant to an effective
registration statement under the Securities Act, other than pursuant to a
registration statement on Form S-4 or Form S-8 or any similar or successor form.

 

“Registering Covered Person” has the meaning ascribed to such term in Section
2.4(a).

 

“Registrable Securities” means Common Stock held by Covered Persons from time to
time. For purposes of this Agreement, Registrable Securities shall cease to be
Registrable Securities when (i) a Registration Statement covering resales of
such Registrable Securities has been declared effective under the Securities Act
by the SEC and such Registrable Securities have been disposed of pursuant to
such effective Registration Statement, (ii) such Registrable Securities are
eligible to be sold by the Covered Person owning such Registrable Securities
pursuant to Rule 144(b)(1) under the Securities Act or, in the case of
Registrable Securities that are not “restricted securities” under Rule 144 under
the Securities Act, pursuant to Section 4(1) of the Securities Act (or, in each
case, any successor provision then in effect) or (iii) such Registrable
Securities cease to be outstanding.

 

2

 

 

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) SEC and securities exchange registration and filing fees, and all other fees
and expenses payable in connection with the listing of securities on any
securities exchange or automated interdealer quotation system, (ii) fees and
expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto, (iv) security engraving and printing expenses, (v) the
expenses of the Company (including, without limitation, all salaries and
expenses of the officers and employees of the Company performing legal or
accounting duties), (vi) reasonable fees and disbursements of counsel for the
Company and customary fees and expenses for independent certified public
accountants retained by the Company (including the expenses relating to any
comfort letters or costs associated with the delivery by independent certified
public accountants of any comfort letters requested pursuant to Section 2.4(i)),
(vii) reasonable fees and expenses of any special experts retained by the
Company in connection with such registration, (viii) in connection with a
registration pursuant to Sections 2.1 or 2.2, reasonable fees of not more than
one counsel for all of the Covered Persons participating in the offering
selected by the Majority Holders, (ix) fees and expenses in connection with any
review by FINRA of the underwriting arrangements or other terms of the offering,
and all fees and expenses of any “qualified independent underwriter,” including
the fees and expenses of any counsel thereto, (x) fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, but excluding
any underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities which shall be borne by the Covered Person pro rata on
the basis of the number of Registrable Securities registered on their behalf ,
(xi) costs of printing and producing any agreements among underwriters,
underwriting agreements, any “blue sky” or legal investment memoranda and any
selling agreements and other documents in connection with the offering, sale or
delivery of the Registrable Securities, (xii) transfer agents’ and registrars’
fees and expenses and the fees and expenses of any other agent or trustee
appointed in connection with such offering, (xiii) expenses relating to any
analyst or investor presentations or any “road shows” undertaken in connection
with the registration, marketing or selling of the Registrable Securities and
(xiv) all out-of-pocket costs and expenses incurred by the Company or their
appropriate officers in connection with their compliance with Section 2.4(m).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Suspension Period” has the meaning ascribed to such term in Section 2.4(k).

 

3

 

 

Section 1.2.          Definitions Generally. Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

 

(a)          the word “or” is not exclusive;

 

(b)          the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;

 

(c)          the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;

 

(d)          the word “person” means any individual, corporation, limited
liability company, trust, joint venture, association, company, partnership or
other legal entity or a government or any department or agency thereof or
self-regulatory organization; and

 

(e)          all section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit, annex and schedule references not attributed to a particular document
shall be references to such exhibits, annexes and schedules to this Agreement.

 

Article II

REGISTRATION RIGHTS

 

Section 2.1.          Demand Registration. (a) If at any time the Company shall
receive a written request (a “Demand Notice”) from the Majority Holders that the
Company effect the registration under the Securities Act of all or any portion
of the Registrable Securities specified in the Demand Notice (a “Demand
Registration”), specifying the information set forth under Section 2.4(j), then
the Company shall use its commercially reasonable efforts to effect, as
expeditiously as reasonably practicable, subject to paragraphs (c) and (d) of
this Section 2.1, the registration under the Securities Act of the Registrable
Securities for which the Majority Holders have requested registration under this
Section 2.1, all to the extent necessary to permit the disposition (in
accordance with the intended methods thereof as aforesaid) of the Registrable
Securities so to be registered.

 

(b)          At any time prior to the effective date of the registration
statement relating to such registration, the Majority Holders may revoke such
Demand Registration request by providing a notice to the Company revoking such
request. The Company shall be liable for and pay all Registration Expenses in
connection with any Demand Registration.

 

4

 

 

(c)          If a Demand Registration is an underwritten primary registration on
behalf of the Company, and the managing underwriters advise the Company in
writing that in their opinion the number of shares of Common Stock requested to
be included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability of the offering, the
Company will include in such registration (i) first, the number of shares of
Common Stock the Company proposes to sell in such registration; and (ii) second,
the number of Registrable Securities requested to be included in such
registration pursuant to this Section 2, pro rata among the respective holders
of such Common Stock or Registrable Securities on the basis of the number of
shares requested to be included in such registration. If a Demand Registration
is an underwritten secondary registration on behalf of holders of Common Stock
who have the contractual right to initiate such a registration, and the managing
underwriters advise the Company in writing that in their opinion the number of
shares of Common Stock requested to be included in such registration exceeds the
number which can be sold in such offering without adversely affecting the
Company or the marketability of the offering, the Company will include in such
registration (A) first, the number of Registrable Securities requested to be
included in such registration pursuant to this Section 2, pro rata among the
respective holders thereof on the basis of the number of shares requested to be
included in such registration; and (B) second, the number of shares of Common
Stock the Company proposes to sell in such registration.

 

(d)          Upon notice to the Majority Holders, the Company may postpone
effecting a registration pursuant to this Section 2.1 for a reasonable time
specified in the notice but not exceeding 120 days in the aggregate (which
period may not be extended or renewed), if (i) the Board shall determine in good
faith that effecting the registration would materially and adversely affect an
offering of securities of the Company the preparation of which had then been
commenced or (ii) the Company is in possession of material non-public
information the disclosure of which during the period specified in such notice
the Board believes in good faith would not be in the best interests of the
Company.

 

Section 2.2.          Piggyback Registration. (a) Subject to any contractual
obligations to the contrary, if the Company proposes at any time to register any
of the equity securities issued by it under the Securities Act (other than a
registration on Form S-8 or Form S-4, or any successor forms, relating to Common
Stock issuable in connection with any employee benefit or similar plan of the
Company or in connection with a direct or indirect acquisition by the Company of
another person or as a recapitalization or reclassification of securities of the
Company), whether or not for sale for its own account, the Company shall each
such time give prompt notice at least 15 business days prior to the anticipated
filing date of the registration statement relating to such registration to each
Covered Person holding Registrable Securities (the “Piggyback Holders”), which
notice shall offer each Piggyback Holder the opportunity to elect to include in
such registration statement the number of Registrable Securities of the same
class or series as those proposed to be registered held by such Piggyback Holder
as such Piggyback Holder may request (a “Piggyback Registration”), subject to
the provisions of Section 2.2(b). If a Piggyback Holder elects to effect a
Piggyback Registration, the Company shall give notice of the registration
statement relating to such registration to those Piggyback Holders who the Board
determines to afford participation in the Piggyback Registration. Upon the
request of a Piggyback Holder, the Company shall use its commercially reasonable
efforts to effect the registration under the Securities Act of all Registrable
Securities that the Company has been so requested to register by the Piggyback
Holders, to the extent necessary to permit the disposition of the Registrable
Securities to be so registered, provided that (i) if such registration involves
an underwritten Public Offering, all such Piggyback Holders to be included in
the Company’s registration must sell their Registrable Securities to the
underwriters selected by the Company on the same terms and conditions as apply
to the Company or any other selling person, as applicable, and (ii) if, at any
time after giving notice of its intention to register any securities pursuant to
this Section 2.2(a) and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company shall give notice of such determination to each holder
of such Registrable Securities and, thereupon shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration, or shall be permitted to delay registration of such securities, as
the case may be. No registration effected under this Section 2.2 shall relieve
the Company of its obligations to effect a Demand Registration to the extent
required by Section 2.1. The Company shall pay all Registration Expenses in
connection with each Piggyback Registration.

 

5

 

 

(b)          If a Piggyback Registration is an underwritten primary registration
on behalf of the Company, and the managing underwriters advise the Company in
writing that in their opinion the number of shares of Common Stock requested to
be included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability of the offering, the
Company will include in such registration (i) first, the number of shares of
Common Stock the Company proposes to sell in such registration; and (ii) second,
the number of Registrable Securities requested to be included in such
registration pursuant to this Section 2, pro rata among the respective holders
of such Common Stock or Registrable Securities on the basis of the number of
shares requested to be included in such registration. If a Piggyback
Registration is an underwritten secondary registration on behalf of holders of
Common Stock who have the contractual right to initiate such a registration, and
the managing underwriters advise the Company in writing that in their opinion
the number of shares of Common Stock requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the Company or the marketability of the offering, the
Company will include in such registration (A) first, the number of Registrable
Securities requested to be included in such registration pursuant to this
Section 2, pro rata among the respective holders thereof on the basis of the
number of shares requested to be included in such registration; and (B) second,
the number of shares of Common Stock the Company proposes to sell in such
registration.

 

(c)          Notwithstanding any provision in this Section 2.2 or elsewhere in
this Agreement, no provision relating to the registration of Registrable
Securities shall be construed as permitting any Covered Person to effect a
transfer of securities that is otherwise prohibited by the terms of any
agreement between such Covered Person and the Company or any of its
subsidiaries. Unless the Company shall otherwise consent, the Company shall not
be obligated to provide notice or afford Piggyback Registration to any Covered
Person pursuant to this Section 2.2 unless some or all of such person’s
Registrable Securities are permitted to be transferred under the terms of
applicable agreements between such person and the Company or any of its
subsidiaries.

 

6

 

 

(d)          Upon delivering a request under this Section 2.2, a Piggyback
Holder will, if requested by the Company, execute and deliver a custody
agreement and power of attorney in form and substance reasonably satisfactory to
the Company with respect to such Piggyback Holder’s Registrable Securities to be
registered pursuant to this Section 2.2 (a “Custody Agreement and Power of
Attorney”). The Custody Agreement and Power of Attorney will provide, among
other things, that the Piggyback Holder will deliver to and deposit in custody
with the custodian and attorney-in-fact named therein a certificate or
certificates representing such Registrable Securities (duly endorsed in blank by
the registered owner or owners thereof or accompanied by duly executed stock
powers in blank) and irrevocably appoint said custodian and attorney-in-fact
with full power and authority to act under the Custody Agreement and Power of
Attorney on such Piggyback Holder’s behalf with respect to the matters specified
therein. Each Piggyback Holder also agrees to execute such other agreements as
the Company may reasonably request to further evidence the provisions of this
Section 2.2.

 

Section 2.3.          Lock-Up Agreements. The Company and each Covered Person
agree that in connection with the Company’s initial public offering of the
Common Stock (the “IPO”) and any Public Offering of Registrable Securities, the
Company will not and each Covered Person, without the written consent of the
Majority Holders (or, if requested by the lead managing underwriter, without the
consent of the lead managing underwriter), will not (x) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend or
otherwise transfer or dispose of, directly or indirectly, any of the securities
being registered or any securities convertible or exchangeable or exercisable
for such securities or (y) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the securities being registered or any securities convertible or
exchangeable or exercisable for such securities (except, in each case, as part
of the IPO or such Public Offering of Registrable Securities, as the case may
be), during the period (the “Lock-Up Period”) beginning 14 days prior to the
effective date of the applicable registration statement until the earlier of (i)
such time as the Majority Holders and the lead managing underwriter shall agree
and (ii) 180 days following the pricing of the IPO or such Public Offering of
Registrable Securities, as the case may be. If (i) the Company issues an
earnings release or discloses other material information or a material event
relating to the Company occurs during the last 17 days of the Lock-Up Period or
(ii) prior to the expiration of the Lock-Up Period, the Company announces that
it will release earnings results during the 16-day period beginning upon the
expiration of such period, then to the extent necessary for a managing or
co-managing underwriter of a registered offering required hereunder to comply
with FINRA Rule 2711(f)(4), the Lock-Up Period will be extended until 18 days
after the earnings release or disclosure of other material information or the
occurrence of the material event, as the case may be.

 

Section 2.4.          Registration Procedures. In connection with any request by
the Majority Holders or a Piggyback Holder that Registrable Securities be
registered pursuant to Sections 2.1 or 2.2, as applicable, subject to the
provisions of such Sections, the paragraphs below shall be applicable:

 

(a)          The Company shall as expeditiously as reasonably practicable
prepare and file with the SEC a registration statement on any form for which the
Company then qualifies or that counsel for the Company shall deem appropriate
and which form shall be available for the registration of the Registrable
Securities to be registered thereunder in accordance with the intended method of
distribution thereof, and use its commercially reasonable efforts to cause such
filed registration statement to become and remain effective for a period of not
less than 40 days.

 

7

 

 

(b)          Prior to filing a registration statement or prospectus or any
amendment or supplement thereto, the Company shall, if requested, furnish to
each Covered Person with Registrable Securities included in any such
registration statement (each, a “Registering Covered Person”) and each
underwriter, if any, of the Registrable Securities covered by such registration
statement copies of such registration statement as proposed to be filed, and
thereafter the Company shall furnish to such Registering Covered Person and
underwriter, if any, such number of copies of such registration statement, each
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein), the prospectus included in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 or Rule 430A
under the Securities Act and such other documents as such Registering Covered
Person or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Registering Covered
Person. The Registering Covered Person shall have the right to request that the
Company modify any information contained in such registration statement,
amendment and supplement thereto pertaining to such Registering Covered Person
and the Company shall use its commercially reasonable efforts to comply with
such request, provided, however, that the Company shall not have any obligation
to so modify any information if the Company reasonably expects that so doing
would cause the prospectus to contain an untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading.

 

(c)          After the filing of the registration statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Registering Covered Person thereof set
forth in such registration statement or supplement to such prospectus and (iii)
promptly notify each Registering Covered Person holding Registrable Securities
covered by such registration statement of any stop order issued or threatened by
the SEC suspending the effectiveness of such registration statement or any state
securities commission and take all commercially reasonable efforts to prevent
the entry of such stop order or to obtain the withdrawal of such order if
entered.

 

(d)          To the extent any “free writing prospectus” (as defined in Rule 405
under the Securities Act) is used, the Company shall file with the SEC any free
writing prospectus that is required to be filed by the Company with the SEC in
accordance with the Securities Act and retain any free writing prospectus not
required to be filed.

 

(e)          The Company shall use its commercially reasonable efforts to (i)
register or qualify the Registrable Securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as any Registering Covered Person holding such Registrable
Securities or each underwriter, if any, reasonably (in light of such member’s
intended plan of distribution) requests and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Registering Covered Person to consummate
the disposition of the Registrable Securities owned by such person, provided
that the Company shall not be required to (A) qualify generally to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 2.4(e), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction.

 

8

 

 

(f)          The Company shall immediately notify each Registering Covered
Person holding such Registrable Securities covered by such registration
statement or each underwriter, if any, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the occurrence
of an event requiring the preparation of a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and promptly prepare
and make available to each such Registering Covered Person or underwriter, if
any, and file with the SEC any such supplement or amendment.

 

(g)          The Majority Holders shall select an underwriter or underwriters in
connection with any Public Offering. In connection with any Public Offering, the
Company shall enter into customary agreements (including an underwriting
agreement in customary form) and take such all other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities in any such Public Offering, including if necessary the engagement of
a “qualified independent underwriter” in connection with the qualification of
the underwriting arrangements with FINRA.

 

(h)          Subject to the execution of confidentiality agreements satisfactory
in form and substance to the Company in the exercise of its good faith judgment,
pursuant to the reasonable request of the Majority Holders or underwriter (if
any), the Company will give to each Registering Covered Person, each underwriter
(if any) and their respective counsel and accountants (i) reasonable and
customary access to its books and records and (ii) such opportunities to discuss
the business of the Company with its directors, officers, employees, counsel and
the independent public accountants who have certified its financial statements,
as shall be appropriate, in the reasonable judgment of counsel to such
Registering Covered Person or underwriter, to enable them to exercise their due
diligence responsibility.

 

(i)          The Company shall use its commercially reasonable efforts to
furnish to each Registering Covered Person and to each such underwriter, if any,
a signed counterpart, addressed to such person or underwriter, of (i) an opinion
or opinions of counsel to the Company and (ii) a comfort letter or comfort
letters from the Company’s independent public accountants, each in customary
form and covering such matters of the kind customarily covered by opinions or
comfort letters, as the case may be, as the Majority Holders or such underwriter
reasonably requests.

 

(j)          Each Registering Covered Person registering securities under
Sections 2.1 or 2.2 shall promptly furnish in writing to the Company the
information set forth in Appendix A and such other information regarding itself,
the distribution of the Registrable Securities as the Company may from time to
time reasonably request and such other information as may be legally required or
advisable in connection with such registration.

 

9

 

 

(k)          Each Registering Covered Person and each underwriter, if any,
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 2.4(f), such Registering Covered Person
or underwriter shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Registering Covered Person’s or underwriter’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 2.4(f),
provided, however, that, upon written notice to each Registering Covered Person
and each underwriter, if any, and for a reasonable time specified in the notice
but not exceeding 60 days thereafter or 90 days in any 365 day period (the
“Suspension Period”), the Company may suspend the use or effectiveness of any
registration statement if the General Partner determines, in its sole
discretion, that the Company is in possession of material non-public information
the disclosure of which during the period specified in such notice the General
Partner believes in good faith would not be in the best interests of the
Company; and, if so directed by the Company, such Registering Covered Person or
underwriter shall deliver to the Company all copies, other than any permanent
file copies then in such Registering Covered Person’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice. If the Company shall give such notice, the Company shall extend the
period during which such registration statement shall be maintained effective
(including the period referred to in Section 2.4(a)) by the number of days
during the period from and including the date of the giving of notice pursuant
to Section 2.4(f) to the date when the Company shall make available to such
Registering Covered Person a prospectus supplemented or amended to conform with
the requirements of Section 2.4(f).

 

(l)          The Company shall use its commercially reasonable efforts to list
all Registrable Securities covered by such registration statement on any
securities exchange or quotation system on which any of the Registrable
Securities are then listed or traded.

 

(m)          The Company shall have appropriate officers of the Company (i)
prepare and make presentations at any “road shows” and before analysts and
rating agencies, as the case may be, (ii) take other actions to obtain ratings
for any Registrable Securities and (iii) otherwise use their commercially
reasonable efforts to cooperate as reasonably requested by the underwriters in
the offering, marketing or selling of the Registrable Securities.

 

(n)          The Company shall cooperate with the Registering Covered Persons to
facilitate the timely delivery of Registrable Securities to be sold, which shall
not bear any restrictive legends, and to enable such Registrable Securities to
be issued in such denominations and registered in such names as such Registering
Covered Persons may reasonably request at least two business days prior to the
closing of any sale of Registrable Securities.

 

10

 

 

Section 2.5.          Indemnification by the Company. In the event of any
registration of any Registrable Securities of the Company under the Securities
Act pursuant to this Article II, the Company will, and it hereby does, indemnify
and hold harmless, to the extent permitted by law, a Registering Covered Person,
each affiliate of such Registering Covered Person and their respective directors
and officers or general and limited partners or members and managing members
(including any director, officer, affiliate, employee, agent and controlling
person of any of the foregoing) and each other person, if any, who controls such
Registering Covered Person within the meaning of the Securities Act
(collectively, the “Indemnified Parties”), from and against any and all losses,
claims, damages and liabilities (including, without limitation, legal fees and
other expenses incurred in connection with any suit, action or proceeding or any
claim asserted, as such fees and expenses are incurred), joint or several, that
arise out of, or are based upon, (1) any untrue statement or alleged untrue
statement of a material fact contained in any registration statement or
amendment or supplement thereto under which such Registrable Securities were
registered or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, or (2) any untrue statement or alleged untrue statement
of a material fact contained in any prospectus, any free writing prospectus or
any “issuer information” filed or required to be filed pursuant to Rule 433(d)
under the Securities Act in respect of the Registrable Securities, or amendment
or supplement thereto, or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, that the
Company shall not be liable to any Registering Covered Person or other
Indemnified Party in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, prospectus,
any free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, in reliance upon and
in conformity with written information regarding a Registering Covered Person
furnished to the Company by such Registering Covered Person or other Indemnified
Party with respect to such seller or any underwriter specifically for use in the
preparation thereof. The rights of the Registering Covered Persons under this
Section 2.5 shall survive the completion of any offering of Registrable
Securities in a registration under this Agreement and shall survive the
termination of this Agreement.

 

Section 2.6.          Indemnification by Registering Covered Persons. Each
Registering Covered Person hereby indemnifies and holds harmless, and the
Company may require, as a condition to including any Registrable Securities in
any registration statement filed in accordance with this Article II, that the
Company shall have received an undertaking reasonably satisfactory to it from
any underwriter to indemnify and hold harmless, the Company and all other
prospective sellers of Registrable Securities, the directors of the General
Partner, each officer of the General Partner or the Company who signed the
Registration Statement and each person, if any, who controls the Company and all
other prospective sellers of Registrable Securities within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in Section 2.5 above, but only with respect to
any losses, claims, damages or liabilities that arise out of, or are based upon,
any untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information furnished to the
Company with respect to such seller or any underwriter specifically for use in
the preparation of such registration statement, prospectus, any free writing
prospectus or any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Securities Act in respect of the Registrable Securities,
or amendment or supplement thereto. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of the Company,
any of the Registering Covered Persons or any underwriter, or any of their
respective affiliates, directors, officers or controlling persons and shall
survive the transfer of such securities by such person. In no event shall any
such indemnification liability of any Registering Covered Person be greater in
amount than the dollar amount of the proceeds received by such Registering
Covered Person upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

11

 

 

Section 2.7.          Conduct of Indemnification Proceedings. Promptly after
receipt by an Indemnified Party hereunder of written notice of the commencement
of any action or proceeding with respect to which a claim for indemnification
may be made pursuant to this Article II, such Indemnified Party will, if a claim
in respect thereof is to be made against an indemnifying party, give written
notice to the latter of the commencement of such action; provided, that the
failure of the Indemnified Party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Article II, except
to the extent that the indemnifying party is materially prejudiced by such
failure to give notice.

 

In case any such action is brought against an Indemnified Party, unless in such
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and indemnifying parties may exist in respect of such claim,
the indemnifying party will be entitled to participate in and to assume the
defense thereof, jointly with any other indemnifying party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. It is understood
and agreed that the indemnifying person shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Parties, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Covered
Person, its affiliates, directors and officers and any control persons of such
Indemnified Party shall be designated in writing by the Majority Holders, (y) in
all other cases shall be designated in writing by the Board. The indemnifying
person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying person agrees to indemnify each
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying person shall, without the written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnification could have been sought hereunder by such
Indemnified Party, unless such settlement (A) includes an unconditional release
of such Indemnified Party, in form and substance reasonably satisfactory to such
Indemnified Party, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified Party.

 

12

 

 

Section 2.8.          Contribution. If the indemnification provided for in this
Article II from the indemnifying party is unavailable to an Indemnified Party
hereunder in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then the indemnifying party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and Indemnified Parties in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and Indemnified Parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or Indemnified Parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party under this Section 2.8 as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.8 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

Section 2.9.          Participation in Public Offering. No Covered Person may
participate in any Public Offering hereunder unless such Covered Person (a)
agrees to sell such Covered Person’s securities on the basis provided in any
underwriting arrangements approved by the Covered Persons entitled hereunder to
approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements and the
provisions of this Agreement in respect of registration rights.

 

Section 2.10.         Other Indemnification. Indemnification similar to that
specified herein (with appropriate modifications) shall be given by the Company
and the Registering Covered Person participating therein with respect to any
required registration or other qualification of securities under any federal or
state law or regulation or Governmental Authority other than the Securities Act.

 

Section 2.11.         Cooperation by the Company. If the Covered Person shall
transfer any Registrable Securities pursuant to Rule 144, the Company shall use
its commercially reasonable efforts to cooperate with the Covered Person and
shall provide to the Covered Person such information as may be required to be
provided under Rule 144.

 

Section 2.12.         Parties in Interest. Each Covered Person shall be entitled
to receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement by reason of such Covered Person’s election to
participate in a registration under this Article II.

 

13

 

 

Article III

MISCELLANEOUS

 

Section 3.1.          Term of the Agreement; Termination of Certain Provisions;
Amendment.

 

(a)           The term of this Agreement shall continue until the first to occur
of (i) such time as the Majority Holders no longer own, directly or indirectly,
any Registrable Securities or Class A Units and (ii) such time as no Covered
Person holds any Registrable Securities or Class A Units. This Agreement may be
amended, modified, supplemented or restated, and any provision of this Agreement
may only be waived with the consent of the Company and the Majority Holders;
provided, however, that any amendment, modification, supplement, restatement or
waiver that would alter or change the rights, obligations, powers or preferences
of the Covered Persons in an materially adverse manner that is disproportionate
to the Majority Holders, shall also require the prior consent of the holders of
a majority of the Common Stock then held by the Covered Persons.

 

(b)          Unless this Agreement is theretofore terminated pursuant to Section
3.1(a) hereof, a Covered Person shall be bound by the provisions of this
Agreement with respect to any Registrable Securities until such time as such
Covered Person ceases to hold any Registrable Securities or Class A Units.
Thereafter, such Covered Person shall no longer be bound by the provisions of
this Agreement other than Sections 2.6, 2.7, 2.8 and 2.10 and this Article III.

 

(c)          Any Permitted Transferee of a Covered Person shall be entitled to
become party to this agreement as a Covered Person; provided, that, such
Permitted Transferee shall first sign an agreement in the form approved by the
Company acknowledging that such Permitted Transferee is bound by the terms and
provisions of the Agreement.

 

Section 3.2.          Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS AND
RULES OF SUCH STATE THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.

 

14

 

 

Section 3.3.          Dispute Resolution.

 

(a)          Each party hereto (i) irrevocably agrees that any and all disputes
which cannot be settled amicably, including any ancillary claims of any party,
arising out of, relating to or in connection with the validity, negotiation,
execution, interpretation, performance or non-performance of this Agreement
(including the validity, scope and enforceability of this arbitration provision)
(a “Dispute”) shall be finally settled by arbitration conducted by three
arbitrators (or, in the event the amount of quantified claims and/or estimated
monetary value of other claims contained in the applicable request for
arbitration is less than $3.0 million, by a sole arbitrator) in the County of
New York, New York City in accordance with the Rules of Arbitration of the
International Chamber of Commerce (including the rules relating to costs and
fees) existing on the date of this Agreement except to the extent those rules
are inconsistent with the terms of this Section 3.3, and that such arbitration
shall be the exclusive manner pursuant to which any Dispute shall be resolved;
(ii) agrees that this Agreement involves commerce and is governed by the Federal
Arbitration Act, 9 U.S.C. Section 1, et seq., and any applicable treaties
governing the recognition and enforcement of international arbitration
agreements and awards; (iii) agrees to take all steps necessary or advisable,
including the execution of documents to be filed with the International Court of
Arbitration or the International Centre for ADR in order to properly submit any
Dispute for arbitration pursuant to this Section 3.3; (iv) irrevocably waives,
to the fullest extent permitted by law, any objection it may have or hereafter
have to the submission of any Dispute for arbitration pursuant to this Section
3.3 and any right to lay claim to jurisdiction in any venue; (v) agrees that (A)
the arbitrator(s) shall be U.S. lawyers, U.S. law professors and/or retired U.S.
judges and all arbitrators, including the president of the arbitral tribunal,
may be U.S. nationals and (B) the arbitrator(s) shall conduct the proceedings in
the English language; (vi) agrees that except as required by law or as may be
reasonably required in connection with ancillary judicial proceedings to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm or challenge an arbitration award, the arbitration
proceedings, including any hearings, shall be confidential, and the parties
shall not disclose any awards, any materials in the proceedings created for the
purpose of the arbitration, or any documents produced by another party in the
proceedings not otherwise in the public domain; and (vii) agrees that
performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

 

(b)          Notwithstanding the provisions of paragraph (a), each party hereto
may bring an action or special proceeding for the purpose of compelling a party
to arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, or enforcing an arbitration award and, for the purposes of this
paragraph (b), each party hereto (i) irrevocably agrees that any such action or
special proceeding shall be exclusively brought in the Court of Chancery of the
State of Delaware or, if such court does not have subject matter jurisdiction
thereof, any other court located in the State of Delaware with subject matter
jurisdiction; (ii) irrevocably submits to the exclusive jurisdiction of such
courts in connection with any such action or special proceeding; (iii)
irrevocably agrees not to, and waives any right to, assert in any such action or
special proceeding that (A) it is not personally subject to the jurisdiction of
such courts or any other court to which proceedings in such courts may be
appealed, (B) such action or special proceeding is brought in an inconvenient
forum, or (C) the venue of such action or special proceeding is improper; (iv)
expressly waives any requirement for the posting of a bond by a party bringing
such action or special proceeding; (v) consents to process being served in any
such action or special proceeding by mailing, certified mail, return receipt
requested, a copy thereof to such party at the address in effect for notices
hereunder, and agrees that such service shall constitute good and sufficient
service of process and notice thereof; provided that nothing in clause (v)
hereof shall affect or limit any right to serve process in any other manner
permitted by law; (vi) irrevocably waives any and all right to trial by jury in
any such claim, suit, action or proceeding; and (vii) agrees that proof shall
not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate.

 

15

 

 

(c)          If the arbitrator(s) shall determine that any Dispute is not
subject to arbitration, or the arbitrator(s) or any court or tribunal of
competent jurisdiction shall refuse to enforce Section 3.3(a) or shall determine
that any Dispute is not subject to arbitration as contemplated thereby, then,
and only then, shall the alternative provisions of this Section 3.3(c) be
applicable. Each party hereto, to the fullest extent permitted by law, (i)
irrevocably agrees that any Dispute shall be exclusively brought in the Court of
Chancery of the State of Delaware or, if such court does not have subject matter
jurisdiction thereof, any other court located in the State of Delaware with
subject matter jurisdiction; (ii) irrevocably submits to the exclusive
jurisdiction of such courts in connection with any such claim, suit, action or
proceeding; (iii) irrevocably agrees not to, and waives any right to, assert in
any such claim, suit, action or proceeding that (A) it is not personally subject
to the jurisdiction of such courts or any other court to which proceedings in
such courts may be appealed, (B) such claim, suit, action or proceeding is
brought in an inconvenient forum, or (C) the venue of such claim, suit, action
or proceeding is improper; (iv) expressly waives any requirement for the posting
of a bond by a party bringing such claim, suit, action or proceeding; (v)
consents to process being served in any such claim, suit, action or proceeding
by mailing, certified mail, return receipt requested, a copy thereof to such
party at the address in effect for notices hereunder, and agrees that such
service shall constitute good and sufficient service of process and notice
thereof; provided that nothing in clause (v) hereof shall affect or limit any
right to serve process in any other manner permitted by law; and
(vi) irrevocably waives any and all right to trial by jury in any such claim,
suit, action or proceeding; and (vii) agrees that proof shall not be required
that monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate. The parties
acknowledge that the fora designated by this paragraph (c) have a reasonable
relation to this Agreement, and to the parties’ relationship with one another.

 

Section 3.4.          Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
3.5):

 

If to the Majority Holders,

 

777 West Putnam Avenue, 3rd Floor

Greenwich, CT 06830

Attention: Leonard M. Tannenbaum

Bernard D. Berman

Electronic Mail:

 

The Company shall be responsible for notifying each Covered Person of the
receipt of a notice, request, claim, demand or other communication under this
Agreement relevant to such Covered Person at the address of such Covered Person
then in the records of the Company (and each Covered Person shall notify the
Company of any change in such address for notices, requests, claims, demands or
other communications).

 

If to the Company, to it at

 

777 West Putnam Avenue, 3rd Floor

Greenwich, CT 06830

 

16

 

 

Attention: Leonard M. Tannenbaum

Bernard D. Berman

Electronic Mail:



 

Section 3.5.          Severability. If any provision of this Agreement is
finally held to be invalid, illegal or unenforceable, (a) the remaining terms
and provisions hereof shall be unimpaired and (b) the invalid or unenforceable
term or provision shall be deemed replaced by a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision.

 

Section 3.6.          Specific Performance. Each party hereto acknowledges that
the remedies at law of the other parties for a breach or threatened breach of
this Agreement would be inadequate and, in recognition of this fact, any party
to this Agreement, without posting any bond, and in addition to all other
remedies that may be available, shall be entitled to obtain equitable relief in
the form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy that may be then available.

 

Section 3.7.          Assignment; Successors. This Agreement shall be binding
upon and inure to the benefit of the respective legatees, legal representatives,
successors and assigns of the Covered Persons; provided, however, that a Covered
Person may not assign this Agreement or any of his rights or obligations
hereunder, and any purported assignment in breach hereof by a Covered Person
shall be void; and provided further that no assignment of this Agreement by the
Company or to a successor of the Company (by operation of law or otherwise)
shall be valid unless such assignment is made to a person which succeeds to the
business of such person substantially as an entirety.

 

Section 3.8.          No Third-Party Rights. Other than as expressly provided
herein, nothing in this Agreement will be construed to give any person other
than the parties to this Agreement any legal or equitable right, remedy, or
claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.

 

Section 3.9.          Section Headings. The headings of sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.

 

Section 3.10.         Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all such counterparts shall together constitute but one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

17

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the dates indicated.

 

  COVERED PERSONS       /s/ Leonard M. Tannenbaum   Name: Leonard M. Tannenbaum
      /s/ Bernard D. Berman   Name: Bernard D. Berman       /s/ Ivelin M.
Dimitrov   Name: Ivelin M. Dimitrov       /s/ Charles J. Zmijeski   Name:
Charles J. Zmijeski       /s/ Sandeep K. Khorana   Name: Sandeep K. Khorana    
  /s/ Alexander C. Frank   Name: Alexander C. Frank       /s/ Brian D.
Finkelstein   Name: Brian D. Finkelstein       /s/ Kyde S. Sharp   Name: Kyde S.
Sharp

 

[Signature Page for Registration Rights Agreement]

 

 

 

 

      /s/ James F. Velgot   Name: James F. Velgot       /s/ Stacey L. Tannenbaum
  Name: Stacey L. Tannenbaum       /s/ Steven M. Noreika   Name: Steven M.
Noreika       /s/ Matthew Bandini   Name: Matthew Bandini       /s/ Greg Browne
  Name: Greg Browne

 

[Signature Page for Registration Rights Agreement]

 

 

 

 

  Tannenbaum Family 2012 Trust       /s/ Bernard D. Berman   Name: Bernard D.
Berman   Title:  Trustee       FSC CT II, Inc.       /s/ Leonard M. Tannenbaum  
Name: Leonard M. Tannenbaum   Title:  President

 

[Signature Page for Registration Rights Agreement]

 

 

 

 

  Bernard D. Berman 2012 Trust         By   /s/ William F. Meehan   Name:
William F. Meehan   Title    Trustee         By /s/ Nicole H. Berman   Name:
Nicole H. Berman   Title:   Trustee

 

[Signature Page for Registration Rights Agreement]

 

 

 

 

        FIFTH STREET ASSET MANAGEMENT INC.         By:   /s/ Leonard M.
Tannenbaum    Name:  Leonard M. Tannenbaum    Title: Chief Executive Officer

 

[Signature Page for Registration Rights Agreement]

 

 

 

 

Appendix A

 

FIFTH STREET ASSET MANAGEMENT INC.

 

Covered Person Questionnaire

 

The undersigned Covered Person understands that the Company has filed or intends
to file with the SEC a registration statement for the registration of the Common
Stock (as such may be amended, the “Registration Statement”), in accordance with
Sections 2.1 or 2.2 of the Registration Rights Agreement, dated as of October
29, 2014 (the “Registration Rights Agreement”), among the Company and the
Covered Persons referred to therein. A copy of the Agreement is available from
the Company upon request at the address set forth below. All capitalized terms
used and not otherwise defined herein shall have the meanings ascribed thereto
in the Registration Rights Agreement.

 

NOTICE

 

The undersigned Covered Person hereby gives notice to the Company of its
intention to register Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the
Registration Statement. The undersigned, by signing and returning this
Questionnaire, understands that it will be bound by the terms and conditions of
this Questionnaire and the Registration Rights Agreement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and all other prospective sellers of
Registrable Securities who signed the Registration Statement and each person, if
any, who controls the Company and all other prospective sellers of Registrable
Securities within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any and all losses, claims, damages and
liabilities arising in connection with statements made or omissions concerning
the undersigned in the Registration Statement, prospectus, any free writing
prospectus or any “issuer information” in reliance upon the information provided
in this Questionnaire.

 

The undersigned Covered Person hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

1.Name.

 

(a)Full Legal Name of Covered Person:

 

 

 

(b)Full Legal Name of Covered Person (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

 

 

 

 

 

(c)Full Legal name of DTC Participant (e.g., a bank, brokerage or trustee
account) through which Registrable Securities listed in Item 3 below are held
(if applicable and if not the same as (b) above):

 

 

 

(d)Full Legal Name of natural control person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
Registrable Securities listed in Item 3 below):

 

 

 

2.Address for Notices to Covered Person:

 

                    Telephone:  



  Fax:  



  Email:  



  Contact Person:  

 

3.Beneficial Ownership of Registrable Securities1:

 

  Number of Registrable Securities beneficially owned:                

 

4.Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes  ¨          No  ¨

 

Note: If yes, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

(b)Are you an affiliate of a broker-dealer?

 

Yes  ¨          No  ¨

 

 



1 Please refer to Schedule I of this Covered Person Questionnaire for the
definition of “beneficial ownership” for this purpose.

 

 

 

 

If yes, please identify the broker-dealer with whom the Covered Person is
affiliated and the nature of the affiliation:

 



 

 



 

 

(c)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes  ¨          No  ¨

 

Note: If no, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

(d)If you are (1) a broker-dealer or (2) an affiliate of a broker-dealer and
answered “no” to Question 4(c), do you consent to being named as an underwriter
in the Registration Statement?

 

Yes  ¨          No  ¨

 

5.Beneficial Ownership of Other Securities of the Company Owned by the Covered
Person.

 

Except as set forth below in this Item 5, the undersigned Covered Person is not
the beneficial or registered owner of any securities of the Company other than
the Registrable Securities listed above in Item 3.

 

  Type and Amount of Other Securities beneficially owned by the Covered Person:
               

 

6.Relationships with the Company:

 

Except as set forth below, neither the undersigned Covered Person nor any of its
affiliates, officers, directors or principal equity holders (owners of 5% or
more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

 

  State any exceptions here:            

 

 

 

 

7.Intended Method of Disposition of Registrable Securities (Only Applicable to a
Demand Registration Effected Pursuant to Section 2.1 of the Registration Rights
Agreement):

 

  Intended Method or Methods of Disposition of Registrable Securities
beneficially owned:                

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and at any time while the Registration Statement remains in effect.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated: ____________________   Beneficial Owner:  

 

      By:         Name:         Title:  

 

PLEASE SEND A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE BY FAX OR
ELECTRONIC MAIL, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

  Fifth Street Asset Management Inc.   [_________________]   Attention:   Fax:  
Electronic Mail:

 

 

 